Case 3:18-cv-00017-NKM-JCH Document 215 Filed 12/22/20 Page 1 of 3 Pageid#: 3185



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                               CHARLOTTESVILLE DIVISION


                                                     )
  BRENNAN M. GILMORE,                                )
                                                     )
                  Plaintiff,                         )
                                                     )
  v.                                                 )   No. 3:18-cv-00017-NKM-JCH
                                                     )
  ALEXANDER E. (ALEX) JONES, et al.,                 )
                                                     )
                  Defendants.                        )
                                                     )
                                                     )

             MOTION OF ASHWIN P. PHATAK TO WITHDRAW AS COUNSEL


         Undersigned counsel hereby moves to withdraw as counsel for Plaintiff Brennan M. Gilmore

 in this matter pursuant to Local Rule 6(i) due to the fact that undersigned counsel will be leaving

 Constitutional Accountability Center shortly. Undersigned counsel’s withdrawal as counsel will not

 adversely affect the interests of the parties, and Plaintiff will continue to be represented by the other

 listed attorneys of record in this matter.

         WHEREFORE, the undersigned Ashwin P. Phatak respectfully requests that he be granted

 leave to withdraw as counsel for Plaintiff in this matter.
Case 3:18-cv-00017-NKM-JCH Document 215 Filed 12/22/20 Page 2 of 3 Pageid#: 3186



 Dated: December 22, 2020            Respectfully Submitted,



                                     By:      /s/
                                           Ashwin P. Phatak, admitted pro hac vice
                                           CONSTITUTIONAL ACCOUNTABILITY
                                           CENTER
                                           1200 18th Street, N.W., Suite 501
                                           Washington, D.C. 20036
                                           Telephone: (202) 296-6889
                                           ashwin@theusconstitution.org

                                           Attorney for Plaintiff
Case 3:18-cv-00017-NKM-JCH Document 215 Filed 12/22/20 Page 3 of 3 Pageid#: 3187



                                  CERTIFICATE OF SERVICE


        I hereby certify that on this 22nd day of December, 2020, a copy of this Motion of Ashwin

 P. Phatak to Withdraw as Counsel was served on all parties via the Court’s Electronic Case Filing

 system, and separately sent via electronic mail to Mr. Lee Stranahan.




                                                               /s/
                                                             Ashwin P. Phatak
